Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the use of the term “when” as recited in line 8 renders the claim(s) indefinite because “when” indicates that the respective limitation (“tilting the template to cause at least a part of the pile contact surface of one of the spacers to lose contact with an associated pile when contact of said one of the spacers with the associated pile is inhibiting upward movement of said one of the spacers on the associated pile, the associated pile being one of the plurality of piles”) is not required.  Therefore, Examiner cannot determine the metes and bounds of the claim(s). For purposes of examination, Examiner assumes that upward movement of said one of the spacers on the associated pile is uninhibited.
Regarding claim 14, the use of the term “when” as recited in line 5 renders the claim indefinite because “when” indicates that the respective limitation (“tilting the template to cause at least a part of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. (US 2013/0183101) in view of Jones (US 6,994,493).
Regarding claim 1, Vandenbulcke (‘101) discloses a template for use in installing a plurality of piles (paragraph 0041) relative to one another in an underwater ground formation, comprising a 
Regarding claim 2, Vandenbulcke (‘101) further discloses the pile contact surface (outermost surface of ribs 22a, 22b, 22c, 22d extending into the passageway) extends parallel to a plane which is angled with respect to a base plane that extends perpendicular to the pile guide centerlines (Fig. 1; paragraph 0042). Examiner notes that Jones also teaches the aforementioned limitation (Fig. 3).
Regarding claim 3, Vandenbulcke (‘101) further discloses the spacer comprises a plurality of spacer elements (22a, 22b, 22c, 22d) located at angular distance from each other about the pile guide (2a, 2b, 2c, 2d) centerline, hence forming a discontinuous pile contact surface comprising discrete contact surface portions at respective spacer elements (Fig. 1; paragraph 0042).
Regarding claim 4, Vandenbulcke (‘101) further discloses the contact surface portions (outermost surface of ribs 22a, 22b, 22c, 22d extending into the passageway) of the pile guide (2a, 2b, 2c, 2d) are oblong having longitudinal directions which extend parallel to the pile guide centerline (Fig. 1).
Regarding claim 5, Vandenbulcke (‘101) further discloses the contact surface portions (outermost surface of ribs 22a, 22b, 22c, 22d extending into the passageway) have equal lengths (Fig. 1; 
Regarding claim 6, Vandenbulcke (‘101) further discloses the contact surface portions of neighboring spacer elements (22a, 22b, 22c, 22d) overlap each other in a direction along the pile guide (2a, 2b, 2c, 2d) centerline (Fig. 1).
Regarding claim 7, Vandenbulcke (‘101) further discloses each of the pile guide frames (23a, 23b, 23c, 23d) comprises a cylindrical tube (Fig. 1; paragraph 0042).
Regarding claim 8, Vandenbulcke (‘101) fails to disclose the spacer of the pile guide forms a lower spacer and the pile guide comprises an upper spacer which is located between the lower spacer and the upper end of the pile guide frame. Jones teaches the spacer (lower spacers 82 and unlabeled spacers adjacent lower spacers 82 as shown in Fig. 3) of the pile guide (22) forms a lower spacer and the pile guide comprises an upper spacer (upper spacers 82 and unlabeled spacers adjacent upper spacers 82 located to the right of the centerline of the pile guide frame 22 as shown in Fig. 3) which is located between the lower spacer and the upper end of the pile guide frame (22) (Fig. 3; col. 3, lines 56 - 67). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified apparatus as disclosed by Vandenbulcke with the vertically-staggered spacers as taught by Jones to provide contact between a to provide pile-centering contact between the spacers and the pile along a larger portion of the pile guide length to better maintain the centerline of the pile in parallel relation to the centerline of the respective pile guide.
Regarding claim 9, Vandenbulcke (‘101) fails to disclose the upper spacer has an upper pile contact surface for guiding configured to guide the pile during driving the pile into the ground formation, which encloses said imaginary cylinder.  Jones teaches the upper spacer (upper spacers 82 and unlabeled spacers adjacent upper spacers 82 located to the right of the centerline of the pile guide frame 22 as shown in Fig. 3) has an upper pile contact surface for guiding configured to guide the pile 
Regarding claim 10, Vandenbulcke (‘101) fails to disclose the spacer elements of the lower spacer form lower spacer elements and wherein the upper spacer comprises a plurality of upper spacer elements located at an angular distance from each other about the pile guide centerline, hence forming a discontinuous upper pile contact surface comprising discrete contact surface portions at the upper spacer elements. Jones teaches the spacer elements of the lower spacer form lower spacer elements (lower spacers 82 and unlabeled spacers adjacent lower spacers 82 located to the right of the centerline of the pile guide frame 22 as shown in Fig. 3) and wherein the upper spacer comprises a plurality of upper spacer elements (upper spacers 82 and unlabeled spacers adjacent upper spacers 82) located at an angular distance from each other about the pile guide centerline, hence forming a discontinuous upper pile contact surface comprising discrete contact surface portions at the upper spacer elements (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified apparatus as disclosed by Vandenbulcke with the vertically-staggered spacers as taught by Jones to provide contact between a to provide pile-centering contact between the spacers and the pile along a larger portion of the pile guide length to better maintain the centerline of the pile in parallel relation to the centerline of the respective pile guide.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. (‘101) in view of Jones as applied to claim 10 above, and further in view of Vandenbulcke et al. (US .

Claim 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. (US 2011/0170956) in view of Jones.  
Regarding claims 12 and 13, Vandenbulcke (‘956) discloses a template and a method of using a template (1) for installing a plurality of piles (40) relative to one another, the template comprising a plurality of pile guides (guide sleeves 2a, 2b, 2c, 2d) being fixed to a template frame (3a-d, 4a-d, 5a-d), wherein each pile guide includes a pile guide centerline and is provided with a pile guide frame (peripheral walls 23a, 23b, 23c, 23d) that surrounds a passageway configured for passing a pile of the plurality of piles therethrough, wherein the pile guide centerlines are parallel to each other, wherein each pile guide frame includes an upper end and a lower end and the template has a template centerline located in a middle of the pile guide centerlines, wherein each pile guide is provided with a spacer (ribs 22a, 22b, 22c, 22d) being fixed to the pile guide frame and protruding into the passageway, wherein the spacer has a pile contact surface (outermost surface of ribs 22a, 22b, 22c, 22d extending into the passageway) that encloses an imaginary cylinder including a centerline which coincides with the pile guide centerline, the method comprising placing the template on a ground formation (underwater bottom 30), inserting a pile of the plurality of piles into each respective pile guide, driving each pile into 
Regarding claim 14, Examiner assumes that upward movement of said one of the spacers on the associated pile is uninhibited (see 35 U.S.C. 112(b) discussed above) and, therefore, the step of tilting is not required.  Since all of the claim limitations recited in claim 14 occur following the tilting of the template, claim 14 fails to further limit claim 13, from which claim 14 depends.
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Jones is silent regarding the reason why two opposite outer guide plates are shorter than the others.  Examiner replies that the claims do not require the opposite guide plates to have the same length.
Applicant argues that Jones does not disclose the other half of the pile guide, so the shape and size of the guide plates in the other half, if they are present, is unknown.  Examiner replies that the claims do not require guide plates located on both halves of the pile guide and since Jones teaches the claimed guide plates on one half of the pile guide, the guide plates as taught by Jones read on the claim limitations.
Applicant argues that the prior art of record fails to teach in a circumferential direction about the pile guide centerline a location of the pile contact surface shifts with respect to the corresponding pile guide frame in a direction from the lower end to the upper end thereof as seen in a direction from the template center to the pile guide centerline.  Examiner replies that the claims do not require all of the pile contact surfaces to be shifted in a direction from the lower end to the upper end of the pile guide frame and since Jones teaches the pile contact surfaces located adjacent the lower end of the pile guide and to the right of the centerline of the pile guide shift in a direction from the lower end to the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/12/2021